Citation Nr: 0023159	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-24 038	)	DATE
	)
	)

On appeal from a decision received by the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for colonic polyps.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1986 to October 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  During the pendency of this appeal, the 
appellant's claim was transferred from the Seattle, 
Washington to the RO in Houston, Texas, pursuant to the 
appellant's change of address.

The case was previously before the Board in January 1998 when 
it was remanded for additional evidence.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  There is no competent medical evidence of current colonic 
polyps.

2.  There is no evidence of colonic polyps during service.

3.  There is medical opinion, or other competent evidence 
linking colonic polyps to the veteran's active service.

4.  The veteran's claim for entitlement to service connection 
for colonic polyps, is not supported by cognizable evidence 
showing the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for colonic 
polyps, is not well-grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §  5107(a) (West 1991); 
Morton v. West, 12 Vet. App. 477 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO has obtained the service medical records and they 
appear to be complete.  In March 1988 the veteran complained 
of blood in her urine and stool.  On rectal examination, she 
had no hemorrhoids and no blood in her stool.  The assessment 
was urinary tract infection.  In April she was referred for a 
gastrointestinal consultation.  She gave a history of 
abdominal burning with certain foods, frequent nausea, 
vomiting and 5-6 bowel movements per day with blood in the 
stool.  This began recently when she was hospitalized 
suddenly in a private hospital while on leave.  On 
examination, her stool was negative for blood.  The 
assessment was dyspepsia.  She underwent a flexible 
sigmoidoscopy in May 1988 which noted mild cryptitis but was 
otherwise normal.  An August 1988 Medical Board Report noted 
a diagnosis of peptic ulcer disease.  

In a February 1991 rating decision, the veteran was service 
connected for duodenal ulcer.  A June 1991 report of 
colonoscopy notes a history of colon polyps although the 
findings were of a "normal total colonoscopy."  

In June 1995, the veteran filed a claim for colonic polyps 
claiming that these were discovered and removed after an 
ulcer problem in July of 1988.  In August 1995, the RO denied 
service connection for colonic polyps noting that there was 
no evidence of colonic polyps during service.  

In a May 1996 statement, the veteran claimed that colon 
polyps were removed in 1988 at Wilford Hall Medical Center, 
Lackland AFB Texas by Dr. Fernandez during a colonoscopy.  
She further claimed that the records of this procedure were 
missing from her claims file.

In January 1998, the Board remanded the veteran's claim 
partly to obtain the above referenced medical record, and to 
ask the veteran for any additional evidence which might 
support her claim, to include a release to obtain the records 
of her private hospitalization while on leave.  A Response 
from Wilford Hall Medical Center showed that all records had 
been transferred to the National Personnel Records Center 
(NPRC).  NPRC was contacted and indicated that all available 
records had been forwarded to VA.  In July 2000, the veteran 
indicated that she had no additional evidence to furnish.

Service Connection and the Requirement of Submitting
A Well Grounded Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The second and third Caluza elements can be satisfied under 
38 C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Analysis

The veteran had met none of the required elements of a well 
grounded claim.  First, there is no evidence that she 
currently has colonic polyps.  This the first element of a 
well grounded claim under Caluza.  A June 1991 report of 
colonoscopy noted a "normal total colonoscopy."  None of 
the medical evidence shows a diagnosis of colonic polyps.  
Further, the Board notes that the veteran is claiming not for 
current polyps, but for polyps which she claims were removed 
after an ulcer problem in July 1988.  Even assuming that she 
once had colonic polyps, without evidence of a current 
disability, the claim must be denied on this basis alone.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board also notes that the veteran has failed to show the 
second element of a well grounded claim, incurrence of 
aggravation of a disability during service. Caluza v. Brown, 
7 Vet. App. 498, 505 (1995).  There is no evidence that she 
had colonic polyps during service.  In a May 1996 statement, 
the veteran specifically claimed that colon polyps were 
removed in 1988 at Wilford Hall Medical Center, Lackland AFB 
Texas by Dr. Fernandez during a colonoscopy and that the 
records which would prove this were missing from her claims 
file.  However, a review of the claims file shows a report of 
a flexible sigmoidoscopy conducted in May 1988.  This appears 
to be the very procedure referenced by the veteran.  The 
report indicates that it was performed by Dr. Fernandez, and 
it was conducted at the Wilford Hall Medical Center.  This 
report noted only mild cryptitis and was otherwise normal.  
There is no evidence that she underwent removal of colonic 
polyps during this procedure or that any records are missing 
from her claims file.  Nor is there medical evidence 
establishing a link between any current colonic polyps and 
colonic polyps in service.  Thus, the veteran does not meet 
the third element required for the claim for colonic polyps 
to be well grounded.  See Caluza, 7 Vet. App. at 506.  See 
also Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1997). 

The Board has considered the veteran's contentions that she 
had colonic polyps during service, however the veteran's 
statements and other lay statements submitted in support of 
her claim are not competent evidence to establish the 
existence of colonic polyps either currently or during 
service.  Medical diagnosis is beyond the range of common 
experience and common knowledge and requires the special 
knowledge and experience of a trained physician.  See 
Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for colonic polyps is not 
well grounded.  38 U.S.C.A. § 5107(a).

Conclusion

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claims for service connection for 
colonic polyps.  Since the veteran has not met his or her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claims are well 
grounded, they must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 12 Vet. App. at 486.  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make her claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Finally, the Board notes that the veteran's representative 
has asserted that full development of the veteran's claims 
should be undertaken even if they are not found to be well 
grounded.  The representative has argued that recent changes 
to VA's Adjudication Procedure Manual, M21-1, have the 
substantive effect of requiring that the VA assist the 
veteran in the development of his claim prior to making any 
prior decision, even if the claim is not well grounded.  The 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. at 486, held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
See also Hensley v. West, No. 99-7029, slip op. at 10 (Fed. 
Cir. May 12, 2000) (citing Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), which held that duty to assist does not attach 
until the claim is considered to be well grounded).  
Accordingly, a remand for further development is not 
warranted on this basis.


ORDER

Because it is not well grounded the veteran's claim for 
service connection for colonic polyps is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

